Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In view of the claim amendments and arguments presented in the Amendment dated January 5, 2022, the Detailed Action issued October 5, 2021, wherein Claims 1-17 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-17 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis W. Baxter on February 8, 2022.

The application has been amended as follows: 
Claims
Claim 17:  A method for lubricating a connecting rod bearing on a crankshaft, comprising:
, the connecting channel forming a direct fluid connection between an outlet channel of the piston, which is in fluid connection with the internal cooling fluid channel, and a large connecting rod eye of the connecting rod, in which the connecting rod bearing is received.
Claims 1-16:  the claims remain as presented in the filing dated January 5, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1, 16, and 17 regarding a device for lubricating a connecting rod bearing on a crankshaft of an internal combustion engine and associated method, wherein the device is arranged such that a connecting channel forms a direct fluid connection between the outlet channel and the large connecting rod eye such that a fluid in the form of a cooling lubricating fluid is fed from the fluid channel to the large connecting rod eye and the connecting rod bearing via the outlet channel and the connecting channel, in combination with the remaining limitations set forth respectively in Claims 1, 16, and 17, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Jones et al. (U.S. Patent Publ’n No. 2005/0284424 “Jones”) discloses including a device ((100), (200)) for lubricating a connecting rod on a crankshaft (307) of an internal combustion engine (300) (see Abstract), wherein the device includes a piston (301) having a fluid channel (304) comprising an internal piston cooling fluid channel (304), and an outlet channel (lower end of flow channel (303), see Figure 3) in fluid communication with the fluid channel, 
However, neither Jones nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest a device for lubricating a connecting rod bearing on a crankshaft of an internal combustion engine, wherein a connecting channel forms a direct fluid connection between the outlet channel of the piston and the large connecting rod eye such that a fluid in the form of a cooling lubricating fluid is fed from the fluid channel to the large connecting rod eye and the connecting rod bearing via the outlet channel and the connecting channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747